
	
		II
		111th CONGRESS
		1st Session
		S. 1172
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of Energy to establish a grant
		  program to facilitate the production of clean, renewable energy from municipal
		  solid waste, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rubbish to Renewables Act of
			 2009.
		2.FindingsCongress finds that—
			(1)municipal solid
			 waste, a plentiful resource, can be a substantial source of clean, renewable
			 energy;
			(2)by collecting
			 methane produced by landfills and converting the methane into productive
			 energy, landfills can contribute significantly to the reduction of greenhouse
			 gas emissions;
			(3)clean energy
			 policy of the United States should fully recognize and support the ability of
			 landfills to provide clean energy and contribute to the reduction of greenhouse
			 gas emissions;
			(4)further
			 investment is needed to promote new technologies and develop new processes for
			 the conversion of municipal solid waste into clean, renewable energy;
			 and
			(5)investment in
			 municipal solid waste clean energy projects can create jobs, reduce greenhouse
			 gas emissions, and lessen the dependence of the United States on foreign
			 oil.
			3.DefinitionsIn this Act:
			(1)Eligible
			 project
				(A)In
			 generalThe term eligible project means a project
			 carried out to produce clean, renewable energy from municipal solid waste
			 (including from methane generated from a municipal solid waste landfill) that
			 reduces greenhouse gas emissions substantially more than the flaring of
			 landfill gas, as determined by the Secretary.
				(B)InclusionsThe
			 term eligible project includes projects described in subparagraph
			 (A) that use technologies such as anaerobic digestion, plasma arc, or thermal
			 gasification (including pyrolysis).
				(C)ExclusionsThe
			 term eligible project does not include a project described in
			 subparagraph (A) that uses an oxidizing technology, such as combustion or
			 incineration.
				(2)Greenhouse
			 gasThe term greenhouse gas means any of—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)sulfur
			 hexafluoride;
				(E)a
			 perfluorocarbon; or
				(F)a
			 hydrofluorocarbon.
				(3)Municipal solid
			 waste
				(A)In
			 generalThe term municipal solid waste means—
					(i)material
			 discarded for disposal by—
						(I)households
			 (including single and multifamily residences); and
						(II)public lodgings,
			 such as hotels and motels; and
						(ii)material
			 discarded for disposal that was generated by commercial, institutional, and
			 industrial sources, to the extent that the material—
						(I)(aa)is essentially the
			 same as material described in clause (i); or
							(bb)is collected or disposed of with
			 material described in clause (i) as part of a normal municipal solid waste
			 collection service; and
							(II)is not subject
			 to regulation as a hazardous waste under subtitle C of the Solid Waste Disposal
			 Act (42 U.S.C. 6921 et seq.).
						(B)InclusionsThe
			 term municipal solid waste includes—
					(i)appliances;
					(ii)clothing;
					(iii)consumer
			 product packaging;
					(iv)cosmetics;
					(v)debris resulting
			 from construction, remodeling, repair, or demolition of a structure;
					(vi)disposable
			 diapers;
					(vii)food containers
			 made of glass or metal;
					(viii)food
			 waste;
					(ix)household
			 hazardous waste;
					(x)office
			 supplies;
					(xi)paper;
			 and
					(xii)yard
			 waste.
					(C)ExclusionsThe
			 term municipal solid waste does not include—
					(i)solid waste
			 identified or listed as a hazardous waste under section 3001 of the Solid Waste
			 Disposal Act (42 U.S.C. 6921), except for household hazardous waste;
					(ii)solid waste,
			 including contaminated soil and debris, resulting from—
						(I)a response action
			 taken under section 104 or 106 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act (42 U.S.C. 9604, 9606);
						(II)a response
			 action taken under a State law with authorities comparable to the authorities
			 contained in either of those sections; or
						(III)a corrective
			 action taken under the Solid Waste Disposal Act (42 U.S.C. 6901 et
			 seq.);
						(iii)recyclable
			 material—
						(I)that has been
			 separated, at the source of the material, from waste destined for disposal;
			 or
						(II)that has been
			 managed separately from waste destined for disposal, including scrap rubber to
			 be used as a fuel source;
						(iv)a
			 material or product returned from a dispenser or distributor to the
			 manufacturer or an agent of the manufacturer for credit, evaluation, and
			 possible potential reuse;
					(v)solid waste that
			 is—
						(I)generated by an
			 industrial facility; and
						(II)transported for
			 the purpose of treatment, storage, or disposal to a facility (which facility is
			 in compliance with applicable State and local land use and zoning laws and
			 regulations) or facility unit—
							(aa)that
			 is owned or operated by the generator of the waste;
							(bb)that
			 is located on property owned by the generator of the waste or a company with
			 which the generator is affiliated; or
							(cc)the
			 capacity of which is contractually dedicated exclusively to a specific
			 generator;
							(vi)medical waste
			 that is segregated from or not mixed with solid waste; or
					(vii)combustion ash
			 generated by a resource recovery facility or municipal incinerator.
					(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(5)Solid
			 wasteThe term solid waste has the meaning given the
			 term in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903).
			4.Grants for
			 development and implementation
			(a)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 grants to eligible entities (as identified by the Secretary) for use in funding
			 eligible projects—
				(1)to position the
			 United States as a world leader in technologies that generate renewable energy
			 from municipal solid waste;
				(2)to assist
			 entities in the United States in developing and implementing those
			 technologies;
				(3)to generate clean
			 energy jobs;
				(4)to reduce
			 greenhouse gas emissions; and
				(5)to conserve
			 scarce landfill space.
				(b)ApplicationAn
			 entity that seeks to receive a grant under this section shall submit to the
			 Secretary an application at such time and containing such information as the
			 Secretary shall require.
			(c)Maximum amount
			 of grantA grant provided by the Secretary to an eligible entity
			 under this section shall not exceed $10,000,000.
			(d)PriorityIn
			 providing grants under this section, the Secretary shall prioritize grant
			 applications based on, with respect to project proposed to be carried out in
			 the application—
				(1)the quantity of
			 renewable energy the project would generate;
				(2)the quantity of
			 greenhouse gas emission reductions over and above current best available
			 technology;
				(3)whether the
			 technology required for the proposed project is not yet widely implemented in
			 the United States;
				(4)whether the
			 technology has a high potential for replication;
				(5)the quantity of
			 landfill space the project would preserve; and
				(6)the number of
			 jobs that would be created.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000 for each of fiscal years 2010 through
			 2013.
			5.Reducing
			 greenhouse gas emissions through landfills
			(a)AdditionalityUnder any legislation enacted after the
			 date of enactment of this Act to regulate the emission of greenhouse gases that
			 includes a cap-and-trade system, a landfill gas control measure that reduces
			 the emission of a greenhouse gas at a level greater than required under
			 Federal, State, or local laws (including regulations) used for that reduction
			 shall be considered to meet additionality criteria under that
			 legislation.
			(b)Domestic
			 offsetsIf a landfill gas control measure described in subsection
			 (a) meets criteria under legislation described in that subsection to qualify as
			 a domestic offset, the domestic offset shall be at a level that is equal to the
			 quantity of greenhouse gases emitted that is less than the baseline quantity of
			 the greenhouse gases emitted.
			
